        Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 1 of 9 PageID #: 1



Evan S. Schwartz
Matthew J. Conroy
Maria Campese
SCHWARTZ, CONROY & HACK, P.C.
666 Old Country Road, Ninth Floor
Garden City, New York 11530
Tel: 516-745-1122
ess@schlawpc.com
mjc@schlawpc.com
mac@schlawpc.com

Attorneys for Plaintiffs

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------
EASTPORT UNION FREE
SCHOOL DISTRICT, SOUTH MANOR UNION
FREE SCHOOL DISTRICT, EASTPORT-SOUTH                                 Civil Action No.:
MANOR CENTRAL HIGH SCHOOL DISTRICT,
and EASTPORT-SOUTH MANOR CENTRAL
SCHOOL DISTRICT as successor in interest,
JOSEPH P. GAGLIANO, PETER C. SCORDO,                                 COMPLAINT
EDWARD BRODERICK, GARY H. SCHNEIDER,
BENEDICT MERENDINO, B. ALLEN MANNELLA,                               JURY TRIAL DEMANDED
WILLIAM BURGER, BRUCE KRONMAN,
CHARLES TESTA, RICHARD SCHMIDT,
MARILYN DO RSA, MARION DIENER,
NEAL MIRANDA,

                         Plaintiffs,

       - against -

TRANSPORTATION INSURANCE COMPANY, NATIONAL
FIRE INSURANCE CO. OF HARTFORD successor by merger
to TRANSCONTINENTAL INSURANCE COMPANY,
CONTINENTAL CASUALTY COMPANY, CNA FINANCIAL
CORP.,

                       Defendants.

-----------------------------------------------------------------
      Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 2 of 9 PageID #: 2




              Plaintiffs, EASTPORT UNION FREE SCHOOL DISTRICT, SOUTH MANOR UNION

FREE SCHOOL DISTRICT, EASTPORT-SOUTH MANOR CENTRAL HIGH SCHOOL DISTRICT,

and EASTPORT-SOUTH MANOR CENTRAL SCHOOL DISTRICT as successor in interest,

JOSEPH P. GAGLIANO, PETER C. SCORDO, EDWARD BRODERICK, GARY H. SCHNEIDER,

BENEDICT MERENDINO, B. ALLEN MANNELLA, WILLIAM BURGER, BRUCE KRONMAN,

CHARLES TESTA, RICHARD SCHMIDT, MARILYN DO RSA, MARION DIENER, and NEAL

MIRANDA, as and for their Complaint against Defendants TRANSPORTATION INSURANCE

COMPANY, NATIONAL FIRE INSURANCE CO. OF HARTFORD successor by merger to

TRANSCONTINENTAL INSURANCE COMPANY, CONTINENTAL CASUALTY COMPANY, CNA

FINANCIAL CORP., hereby set forth the following:

                                       THE PARTIES

              1.     At all times hereinafter mentioned, Plaintiff, EASTPORT UNION FREE

SCHOOL DISTRICT was a New York State public school district created and existing under

and by virtue of the law of the State of New York until 2000.

              2.     At all times hereinafter mentioned, Plaintiff, SOUTH MANOR UNION

FREE SCHOOL DISTRICT was a New York State public school district created and existing

under and by virtue of the law of the State of New York until 2000.

              3.     At all times hereinafter mentioned, Plaintiff, EASTPORT SOUTH

MANOR CENTRAL SCHOOL DISTRICT is a New York State public school district created and

existing under and by virtue of the law of the State of New York in 2000 by the merger of

Eastport Union Free School District and South Manor Union Free School District.
       Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 3 of 9 PageID #: 3



               4.     At all times hereinafter mentioned, Plaintiff, EASTPORT SOUTH

MANOR CENTRAL HIGH SCHOOL DISTRICT is a New York State public school district created

and existing under and by virtue of the law of the State of New York and operating within the

Eastport South Manor Central School District.

               5.     At all times hereinafter mentioned, Plaintiffs JOSEPH P. GAGLIANO,

PETER C. SCORDO, EDWARD BRODERICK, GARY H. SCHNEIDER, BENEDICT MERENDINO, B.

ALLEN MANNELLA, WILLIAM BURGER, BRUCE KRONMAN, CHARLES TESTA, RICHARD

SCHMIDT, MARILYN DORSA, MARION DIENER and NEAL MIRANDA were or are

superintendents, administrators, principals or employees of the Plaintiff school districts and

are citizens of the State of New York.

               6.     Collectively, the Plaintiffs will be referred to as “ESM UFSD” or

“Plaintiff”.

               7.     Defendant          TRANSPORTATION          INSURANCE          COMPANY

(“Transportation”) is a corporation organized and existing under the laws of the State of

Illinois and has a principal place of business at CNA Plaza, Chicago, Illinois.           Upon

information and belief, TRANSPORTATION INSURANCE COMPANY is authorized to transact

business in the State of New York.

               8.     Defendant NATIONAL FIRE INSURANCE CO. OF HARTFORD

(“National”) is a corporation organized and existing under the laws of the State of Illinois and

has a principal place at CNA Plaza, Chicago, Illinois and is the successor by merger to

TRANSCONTINENTAL INSURANCE COMPANY (“Transcontinental”).                    Upon information

and belief, NATIONAL FIRE INSURANCE CO. OF HARTFORD is authorized to transact

business in the State of New York.
        Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 4 of 9 PageID #: 4



              9.      Defendant CONTINENTAL CASUALTY COMPANY (“Continental”) is a

corporation organized and existing under the laws of the State of Illinois and has a principal

place of business at CNA Plaza, Chicago, Illinois.            Upon information and belief,

CONTINENTAL CASUALTY COMPANY is authorized to transact business in the State of New

York,

              10.     Upon information and belief, CNA FINANCIAL CORP is the parent

company to Defendants TRANSPORTATION INSURANCE COMPANY, NATIONAL FIRE

INSURANCE CO. OF HARTFORD, successor by merger to TRANSCONTINENTAL INSURANCE

COMPANY, and CONTINENTAL CASUALTY COMPANY.

              11.     The Defendants will be collectively referred to as “CNA”.



                                 JURISDICTION AND VENUE

              12.     Jurisdiction is founded upon 28 U.S.C. § 1332 as there is diversity of

citizenship between the parties.    The Plaintiffs are school districts organized pursuant to

the laws of New York State, and the individual Plaintiffs are citizens of the State of New York.

The Defendants are corporations organized and existing under the laws of the State of Illinois

and authorized to transact business in the State of New York.      The amount in controversy

in this dispute exceeds the sum of $75,000.00 exclusive of interest and costs.

              13.     Venue in the Eastern District of New York is appropriate pursuant to

29 U.S.C. § 1132(e)(2) because the Plaintiff school district ESM UFSD is found in this judicial

district.
      Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 5 of 9 PageID #: 5




                                             COUNT I

                                      (Breach of Contract)

              14.       Transcontinental issued a general liability insurance Policy to the

Plaintiff bearing Policy Number C1022180630 which was effective for the Policy Period of

July 1, 1996 to July 1, 1998.

              15.       Transportation issued a general liability insurance Policy to the

Plaintiff bearing Policy Number C1022180630 which was effective for the Policy Period of

July 1, 1998 to July 1, 2000.

              16.       Continental issued a general liability insurance Policy to the Plaintiff

bearing Policy Number C1022180630 which was effective for the Policy Period of July 1,

2000 to July 1, 2002.

              17.       At all times alleged herein, the Policies were in full force and effect.

              18.       The Policies contained a six-page Sexual Abuse and Molestation

(“SAM”) coverage endorsement.

              19.       In or about September 2019, the Plaintiffs plus Charles Regan were

named as Defendants in a civil complaint brought in the United States District Court, Eastern

District of New York captioned Jane Coe, a pseudonym vs. Charles Regan, et al. 2:19-cv-

05327(ENV)(JO) (“the Complaint”).

              20.       The suit alleges that during the years from September 1997 to June

2002, while Charles Regan was a Special Education teacher and girls’ basketball coach in

                                                 5
      Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 6 of 9 PageID #: 6



Defendant South Manor Union Free School District, he engaged in sexual assault, battery and

sexual abuse of the Plaintiff.

               21.    The suit alleges fifteen causes of action: Negligent Failure to Investigate

and Supervise, Sexual Abuse and Harassment, Sexual Assault, Sexual Battery, Sexual Abuse

and Harassment of Plaintiff, Sexual Assault of the Plaintiff, Sexual Battery of the Plaintiff,

Violation of Title IX 20 U.S.C. §1681 (et seq.), Civil Rights Violation of 42 USC §1983,

Intentional Infliction of Extreme Emotional Distress, Prima Facie Tort, Breach of Fiduciary

Duties, and Negligent Hiring and Retention.

               22.    On or about September 30, 2019, the Defendants forwarded the

Complaint to CNA, and otherwise provided proper proof of loss, and complied with the

Policy’s terms and conditions.

               23.    On or about October 29, 2019, CNA issued its coverage determination

wrongfully disclaiming coverage.

               24.    CNA’s refusal to acknowledge coverage under the Sexual Abuse and

Molestation (“SAM”) coverage endorsement of the Policy is a willful and wrongful breach of

the Policy terms and conditions.

               25.    Due to the foregoing breach, Plaintiff has sustained damages in an

amount to be determined by the trier of fact after trial, but not less than $75,000.00, together

with interest thereon from the dates of the loss, plus consequential damages.




                                               6
      Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 7 of 9 PageID #: 7



                               SECOND CAUSE OF ACTION
                     (Against Defendants for Declaratory Judgment)


               26.    Plaintiffs repeat and reiterate the allegations contained in Paragraphs

“1" through “25" above.

               27.    Defendants issued general liability policies to the Plaintiffs which were

effective for the Policy Period of July 1, 1996 to July 1, 1998, July 1, 1998 to July 1, 2000 and

July 1, 2000 to July 1, 2002.

               28.    At all times hereinafter mentioned, the Policies was issued for the

benefit of the Plaintiffs in exchange for the payment of premiums by the Plaintiffs.

               29.    Upon information and belief, at all times alleged herein, the Policies

were in full force and effect.

               30.    The Plaintiffs tendered the complaint to the Defendants for defense and

indemnification.

               31.    The Defendants wrongfully disclaimed coverage for defense and

indemnification.

               32.    The Defendants’ refusal to acknowledge coverage under the policy is a

not supported by the facts or the terms and conditions of the policies and is a breach of their

obligations under the contract.

               33.    Plaintiffs seek a declaratory judgment that Plaintiffs are entitled to

defense and indemnification under the policies.




                                               7
     Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 8 of 9 PageID #: 8



                                   JURY TRIAL DEMAND

             34.    Plaintiff demands a jury trial on all issues



        WHEREFORE, Plaintiffs EASTPORT UNION FREE SCHOOL DISTRICT, SOUTH MANOR

UNION

        FREE SCHOOL DISTRICT, EASTPORT-SOUTH MANOR CENTRAL HIGH SCHOOL

DISTRICT, and EASTPORT-SOUTH MANOR CENTRAL SCHOOL DISTRICT as successor in

interest, JOSEPH P. GAGLIANO, PETER C. SCORDO, EDWARD BRODERICK, GARY H.

SCHNEIDER, BENEDICT MERENDINO, B. ALLEN MANNELLA, WILLIAM BURGER, BRUCE

KRONMAN, CHARLES TESTA, RICHARD SCHMIDT, MARILYN DO RSA, MARION DIENER, and

NEAL MIRANDA demand judgment against Defendants TRANSPORTATION INSURANCE

COMPANY, NATIONAL FIRE INSURANCE CO. OF HARTFORD successor by merger to

TRANSCONTINENTAL INSURANCE COMPANY, CONTINENTAL CASUALTY COMPANY, CNA

FINANCIAL CORP., in their favor:

             A.     On the First Cause of Action, for breach of contract, damages in an

                    amount to be determined at trial, together with interest thereon;

             B.     On the Second Cause of Action for a Declaratory Judgment that the

                    Plaintiffs are entitled to defense and indemnification under the policies

                    related to the suit brought by Jane Coe.

             C.     The costs and disbursements of this action, and for such other and

                    further relief as the Court deems just and proper.



                                             8
     Case 1:20-cv-02361 Document 1 Filed 05/27/20 Page 9 of 9 PageID #: 9



Dated: Garden City, New York
       May 27, 2020

                                     SCHWARTZ, CONROY & HACK, PC


                               By:        /s/Evan S. Schwartz
                                     Evan S. Schwartz
                                     Matthew J. Conroy
                                     Maria Campese
                                     Schwartz, Conroy & Hack, P.C.
                                     666 Old Country Road - Ninth Floor
                                     Garden City, New York 11530
                                     (516) 745-1122
                                     Attorneys for Plaintiffs




                                       9
